                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC #: __________________
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: March 27, 2020
--------------------------------------------------------X
UNITED STATES OF AMERICA


                 -against-                                            17-CR-127 (KMW)
                                                                           ORDER
JOSEPH MELI,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On March 23, 2020, the Court received a letter from the parents of Joseph Meli, who is

currently serving a 78-month prison sentence following his guilty plea in this matter. Mr.

Meli’s parents request that Mr. Meli be permitted to serve his sentence in home confinement, in

light of the spread of COVID-19 and Mr. Meli’s pre-existing health conditions, at least until the

conclusion of the COVID-19 crisis.

        The Court construes this letter as a request for modification of Mr. Meli’s prison sentence,

pursuant to 18 U.S.C. § 3582(c)(1)(A).          That statute authorizes the court to modify a

defendant’s term of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant,” once the defendant has exhausted certain administrative remedies.             Id.

Thus, any request for modification of Mr. Meli’s prison sentence must be made by Mr. Meli

himself, or by the Director of the Bureau of Prisons.        Mr. Meli’s parents’ request is therefore

DENIED.

        SO ORDERED.

Dated: New York, New York
       March 27, 2020                                               /s/ Kimba M. Wood
                                                                     KIMBA M. WOOD
                                                                  United States District Judge
